           Case 7:19-cv-00210 Document 1 Filed on 06/17/19 in TXSD Page 1 of 6



                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                        MCALLEN DIVISION

GUMARO R. AGUILAR,                                   §
    Plaintiff,                                       §
                                                     §
v                                                    §       Civil Action No. _________________
                                                     §
BOTTLING GROUP, LLC,                                 §
    Defendant.                                       §

                 DEFENDANT BOTTLING GROUP, LLC’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

            Pursuant to 28 U.S.C. §§ 1331, 1441(b)(1), and 1446, BOTTLING GROUP, LLC

(“Defendant”), Defendant in the above-captioned lawsuit, removes this lawsuit from the County

Court at Law No. 4 of Hidalgo County, Texas to the United States District Court for the Southern

District of Texas, McAllen Division. In support hereof, Defendant respectfully states as follows:

                                           I.     State Court Action

            1.         On April 26, 2018, Plaintiff Gumaro R. Aguilar (“Plaintiff”) filed his Original

Petition1 in the County Court at Law No. 4 of Hidalgo County, Texas and assigned cause number

CL-18-1715-D on the docket of said Court. In this action, Plaintiff alleges claims of employment

discrimination against Defendant under the Texas Labor Code § 21.001, et seq.

            2.         Plaintiff served Defendant via certified mail on June 4, 2019.

            3.         Therefore, this removal is timely filed within thirty (30) days of service under

28.U.S.C. § 1446(b)(1).




1 Any reference to Plaintiff’s Original Petition is made for the limited purpose only of illustrating the nature of
Plaintiff’s allegations, but without admitting to the truth of those allegations.


    4846-6193-9865.2
Case 7:19-cv-00210 Document 1 Filed on 06/17/19 in TXSD Page 2 of 6
Case 7:19-cv-00210 Document 1 Filed on 06/17/19 in TXSD Page 3 of 6
Case 7:19-cv-00210 Document 1 Filed on 06/17/19 in TXSD Page 4 of 6
Case 7:19-cv-00210 Document 1 Filed on 06/17/19 in TXSD Page 5 of 6
Case 7:19-cv-00210 Document 1 Filed on 06/17/19 in TXSD Page 6 of 6
